Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered November 29, 2001, convicting defendant, after a jury trial, of murder in the first degree, and sentencing him to a term of life without parole, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s homicidal intent could be readily inferred from the numerous shots he fired at the victim, wounding him four times (see e.g. People v Feliz, 273 AD2d 59 [2000], lv denied 95 NY2d 934 [2000]). The evidence does not support a conclusion that defendant merely sought to disable the victim.
The court properly exercised its discretion in permitting the People to cross-examine a defense witness as to whether she was the source of certain information contained in defendant’s alibi notice, as well as in receiving the alibi notice as an informal judicial admission that was contrary to defendant’s position at trial (see People v White, 228 AD2d 209 [1996], lv denied 88 NY2d 1072 [1996]). Defendant’s remaining contentions relating to his alibi defense are unpreserved and we decline to reach them in the interest of justice. Were we to find any error with respect to the alibi defense, either based upon the concerns articulated in People v Rodriguez (3 NY3d 462 [2004]), or otherwise, we would find such error to be harmless in view of the overwhelming evidence connecting defendant with the commission of this crime.
To the extent the record before us permits us to review defendant’s claim that he was denied effective assistance of counsel, we find this contention unsupported (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We have considered and rejected the other claims contained in defendant’s pro se supplemental brief. Concur — Tom, J.E, Mazzarelli, Saxe, Friedman and Sullivan, JJ.